Exhibit 10.12

 

December 1, 2016

 

Mike Kandell

21 Baker Circle

Hillsborough, NJ 0884

 

Dear Mike:

 

It is my pleasure to welcome you to Wireless Telecom Group, Inc. (the
“Company”). This letter (the “Agreement”), together with the attached
Non-Competition and Confidentiality Agreement, constitutes our agreement with
respect to your employment with the Company. Subject to the completion of a
background check acceptable to the Company, and confirmation of your eligibility
to work in the United States, the Company agrees to employ you and you agree to
be employed by the Company as its Chief Financial Officer, beginning on or about
January 2, 2017, pursuant to the terms of this Agreement. Your employment is on
an at-will basis, meaning that you may resign at any time for any or no reason
after providing thirty days advance written notice to the Company, and the
Company similarly may end the employment relationship at any time for any or no
reason after providing thirty days advance written notice to you.

 

You will be paid salary, initially at the rate of Two Hundred Twenty Two
Thousand Five Hundred Dollars ($222,500.00) per year, which is subject to all
required withholdings and deductions, and is payable in accordance with the
Company’s normal payroll practices. In addition to your salary, you will be
eligible to participate in the Company’s Officer Incentive Compensation Plan
(“OICP”), subject to the terms and conditions set forth in the OICP as may be
amended from time to time. For 2017, your target bonus will be $100,000: 30% of
your 2017 bonus will be based on your achievement of your individual performance
objectives as determined by the Compensation Committee of the Board of Directors
(“Board”) of the Company (“Compensation Committee”), subject to the Company’s
achievement of threshold financial objectives determined by the Compensation
Committee, and 70% of your 2017 bonus will be based on the Company’s achievement
of financial objectives as determined by the Compensation Committee. Whether you
or the Company have achieved such objectives will be determined by the
Compensation Committee in its sole discretion after the completion of the
financial audit for the year.

 

You will be awarded an initial grant of 100,000 stock options (the “Option”) on
your first day of employment with the Company, which will vest over time,
subject to the provisions of the Wireless Telecom Group, Inc. Amended and
Restated 2012 Incentive Compensation Plan (the “2012 Plan”) and your signing an
award agreement acceptable to the Company (“Award Agreement”), which will set
forth the exercise price of, vesting schedule for, and other terms applicable
to, the Option.

 

If your employment is terminated by the Company for a reason other than death,
Disability or Cause, or you resign for Good Reason (as those capitalized terms
are defined in the 2012 Plan) within 18 months after a Change in Control (as
defined in the 2012 Plan), then, subject to your signing and not revoking a
general release in a form acceptable to the Company that has become binding and
non-revocable within sixty days after the termination date, you will be paid or
provided: (i) payment equal to 75% of your salary in effect at the time of the
termination of your employment, which will be paid in substantially equal
semi-monthly installments over a 9 month period; (ii) the amount, in the good
faith determination of the Board, you earned as of your termination date, under
the bonus component of the then applicable OICP; and (iii) at the Company’s
election either the continuation of benefits, to the extent permissible under
applicable employee benefit plans in which you are a participant, for 9 months
after the termination date, or a lump sum payment, in lieu of the continuation
of some or all benefits, in an amount determined by the Board in its discretion.
Provided that you have timely executed and not revoked the general release,
severance payments will be made on the Company’s regular payroll dates beginning
on the first payroll date that is at least sixty days after the

 



termination date (subject to any deferral requirements of Internal Revenue Code
Section 409A), and the first payment will include all installments for the
period from the termination date through such first payroll date.

 

Kindly indicate your acceptance of this Agreement by signing a copy of this
letter and the Non-Competition and Confidentiality Agreement and returning them
to me.

 

    Very truly yours,               Wireless Telecom Group, Inc.                
    By: /s/ Timothy Whelan              Timothy Whelan               Chief
Executive Officer  

 

ACCEPTED AND AGREED TO:

 

/s/Mike Kandell
Mike Kandell

 

December 1, 2016_

Date

2